DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The terminal disclaimer filed and approved 9/15/2022 has overcome the non-statutory double patenting of record.  However, a terminal disclaimer is not sufficient to overcome a statutory double patenting, including the alternative, statutory double patenting rejection previously presented.
	Applicant’s arguments did not appear to traverse the statutory double patenting rejection, and this rejection is maintained.  Both the instant application and the reference patent disclose only biofluids (either direct from sources or derivations thereof via e.g. prefiltration) as materials being treated, and given the broadest reasonable interpretation it would appear that any fluid sample of interest (i.e. containing extracellular vesicles) could be interpreted as a biofluid.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 11,119,013 B2. This is a statutory double patenting rejection.
	The instant claims are substantially identical to reference claims 1-7.  The only difference in the text is that the reference claims refer to a biofluid sample and the instant claims refer to a sample.  However, within the context of the invention i.e. isolation of extracellular vesicles, it would appear that any fluid sample of interest could be interpreted as a biofluid, such that the scope of the claims would be the same.
	
Allowable Subject Matter
No claims may be allowed until the double patenting rejections above are fully overcome.
However, claims 1-7 are free from the prior art.  See the prosecution history of the parent application (16/600,322) including the NOA dated 5/17/2021.  The closest prior art is represented by Li et al (Progress in Exosome Isolation Techniques, Theranostics 2017), Streimer et al ‘787 (US PGPub 2016/0199787), McGrath et al (WO 2018/129429 A1), and Streimer et al ‘580 (US PGPub 2006/0278580 A1).  The prior art teaches similar processes for vesicle isolation via Li, and Streimer ‘787 teaches silicon nitride nanomembranes which one of ordinary skill in the art would consider employing.  However, neither Li nor Streimer ‘787 suggest providing antifouling functionality.  Streimer ‘580 teaches surfaces modification by silanization but does not teach antifouling modification.  As such, the instant claims are free from the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777